Sullivan, J. P.,
dissents in a memorandum as follows: Since, as the majority notes, there is a possibility that the court did not realize that the imposition of consecutive sentences was not mandatory, I would remand for resentencing. In my view, however, the judgment should otherwise be affirmed.
Although the supplemental charge characterizing the case was ill-advised, I do not think that this comment, to which no exception was taken, warrants reversal. The charge, taken as a whole, was otherwise appropriate and balanced; the jury was instructed, on two separate occasions, that it "can take as long as [it] want[s] to decide this case” and that there was "no time limit.” In none of the cases cited by the majority did the court reverse solely on the basis of a characterization of the case as "simple” or "not difficult”. (See, People v Riley, 70 NY2d 523, 532; People v King, 136 AD2d 475, 476-477; People v Cartagena, 78 AD2d 601; see also, People v Mabry, 58 AD2d *120897.) Defendant argues that the charge "singled out those jurors who had a reasonable doubt”; there was, however, no indication that the jury was deadlocked or that any members of the panel had made up their minds. I find defendant’s additional contentions equally unpersuasive.